Case 4:18-cv-00247-ALM Document 92-6 Filed 07/12/19 Page 1 of 5 PageID #: 1702



                BEFORE THE DISTRICT 14 GRIEVANCE COMMITTEE                                    Fl LED
                          EVIDENTIARY PANEL 14-2
                            STATE BAR OF TEXAS
                                                                                            APR 12 2018
COMMISSION FOR LAWYER                                §                            EVIDENllARY CLERK.STATE BAR OF TEXAS
DISCIPLINE,                                          §                                     DAUASJFORT \\ORTH
Petitioner                                           §
                                                     §
V.                                                   §             CASE NO. 201706276
                                                     §
JASON LEE VAN DYKE,                                  §
Respondent                                           §

            EVIDENTIARY PETITION AND REQUEST FOR DISCLOSURE

       COMES NOW, the Commission for Lawyer Discipline (Petitioner), and would

respectfully show the following:
                                        ,.
                                               I. Parties

       Petitioner is a committee of the State Bar of Texas. Jason Lee Van Dyke, State Bar No.

24057426 (Respondent), is an attorney licensed to practice law in the State of Texas.

Respondent may be served with process by and through his attorney of record, Alan Kramer

Taggart, 290 W White Avenue, McKinney, Texas 75071.

                                     II. Jurisdiction & Venue

       This Disciplinary Proceeding is brought pursuant to the State Bar Act, TEX. GOV'T.

CODE ANN. Sec. 81.001, et seq., the Texas Disciplinary Rules of Professional Conduct, and the

Texas Rules of Disciplinary Procedure. The complaint that forms the basis of this Disciplinary

Proceeding was filed by Ryan Daniel on or after January 1, 2004. Venue is proper in Denton

County, Texas, pursuant to Rule 2.11 (B) of the Texas Rules of Disciplinary Procedure, because

Denton County is the county of Respondent's principal place of practice.




                       Evldentlary Petition & Request for Disclosure - Van Dyke.6276
                                                Page 1 ofS

                                                                       Exhibit 6
Case 4:18-cv-00247-ALM Document 92-6 Filed 07/12/19 Page 2 of 5 PageID #: 1703



                                   III. Professional Misconduct

       The acts and omissions of Respondent as alleged below, constitute professional

misconduct.

                                      IV. Factual Allegations

       On or about October 3, 2017, Respondent filed a lawsuit on behalf of his client, Jessica

Vidrine ("Vidrine"), against Complainant, Ryan Daniel ("Daniel"). The matter was originally

filed in Denton County, Texas, styled Jessica Vidrine v. Dr. Ryan Daniel, Cause No. 17-8460-

431, in the 431st Judicial District Court. The matter was later transferred to Dallas County,

Texas, styled Jessica Vidrine v. Dr. Ryan Daniel, Cause No. DC-17-17116, in the 298th Judicial

District Court.

       Throughout the lawsuit filed against Daniel, Respondent engaged in activity that

unreasonably increased the costs or burdens of the case; unreasonably delayed resolution of the

matter; served no substantial purpose other than to embarrass, delay, or burden Daniel; presented

or threatened to present criminal or disciplinary charges solely to gain an advantage in a civil

matter and to prevent Daniel's participation; and, involved dishonesty, fraud, deceit, or

misrepresentations. These actions include but are not limited to - Respondent ceasing settlement

negotiations due to Daniel filing a grievance against Respondent; Respondent advising his client

to either cease settlement negotiations or demand an unreasonable amount of money; filing a

motion for sanctions against Daniel; misrepresenting or withholding facts to the Court;

threatening criminal charges and filing a police report against Daniel; threatening to file a

grievance against Daniel's attorney, Lauren Harris ("Harris); and, by posting a negative review

on Daniel's business web site.




                       Evidentiary Petition & Request for Disclosure - Van Dyke.6276
                                                Page 2 of 5
Case 4:18-cv-00247-ALM Document 92-6 Filed 07/12/19 Page 3 of 5 PageID #: 1704



       In addition, Respondent continued to represent Vidrine after it reasonably appeared that

his representation became adversely limited by Respondent's own interests.

                         V. Disciplinary Rules of Professional Conduct

       The conduct described above is in violation of the following Texas Disciplinary Rules of

Professional Conduct:

       4.04(b)(l)       In representing a client, a lawyer shall not present, participate in
                        presenting, or threaten to present criminal or disciplinary charges solely to
                        gain an advantage in a civil matter.

       4.04(b)(2)       In representing a client, a lawyer shall not present, participate in
                        presenting, or threaten to present civil, criminal or disciplinary charges
                        against a complainant, a witness, or a potential witness in a bar
                        disciplinary proceeding solely to prevent participation by the complainant,
                        witness or potential witness therein.

       3.02             A lawyer shall not take a position that unreasonably increases the costs or
                        other burdens of the case or that unreasonably delays resolution of the
                        matter.

       1.06(b)(2)       A lawyer shall not represent a person if the representation of that person
                        reasonably appears to be or become adversely limited by the lawyer's or
                        law firm's responsibilities to another client or to a third person or by the
                        lawyer's or law firm's own interests.

       8.04(a)(3)       A lawyer shall not engage in conduct involving dishonesty, fraud, deceit
                        or misrepresentation.

                                            VI. Complaint

       The complaint that forms the basis of the cause of action set forth above was brought to

the attention of the Office of the Chief Disciplinary Counsel of the State Bar of Texas by Ryan

Daniel filing a complaint on or about October 17, 2017.

                                              VII. Prayer

       WHEREFORE, PREMISES CONSIDERED, Petitioner prays that a judgment of

professional misconduct be entered against Respondent and that this Evidentiary Panel impose



                        Evidentiary Petition & Request for Disclosure- Van Dyke.6276
                                                 Page 3 of S
Case 4:18-cv-00247-ALM Document 92-6 Filed 07/12/19 Page 4 of 5 PageID #: 1705



an appropriate sanction against Respondent as warranted by the facts. Petitioner further prays to

recover all reasonable and necessary attorneys' fees and all costs associated with this proceeding.

Petitioner further prays for such other and additional relief, general or specific, at law or in

equity, to which it may show itself entitled.

                                    vm.     Request for Disclosure

       Pursuant to Rule 2. l 7(D) of the Texas Rules of Disciplinary Procedure, Petitioner

requests that Respondent disclose, within fifty (50) days of the service of this request, the

following information or material:

        I.     The correct name of the parties.

       2.      The factual bases of Respondent's claims or defenses.

       3.      The name, address, and telephone number of persons having knowledge of
               relevant facts, and a brief statement of each identified person's connection with
               this disciplinary proceeding.

       4.      For any testifying expert, the expert's name, address, and telephone number;
               subject matter on which the expert will testify, and the general substance of the
               expert's mental impressions and opinions and a brief summary of the basis of
               them.

       5.      Any witness statements.

                                                           Respectfully submitted,

                                                           Linda A. Acevedo
                                                           Chief Disciplinary Counsel

                                                           Kristin V. Brady
                                                           Assistant Disciplinary Counsel

                                                          Office of the Chief Disciplinary Counsel
                                                          State Bar of Texas
                                                          The Princeton
                                                          14651 Dallas Parkway, Suite 925
                                                          Dallas, Texas 75254
                                                          (972) 383-2900 Telephone
                                                          (972) 383-2935 Facsimile


                        Evidentiary Petition & Request for Disclosure - Van Dyke.6276
                                                 Page4 ofS
Case 4:18-cv-00247-ALM Document 92-6 Filed 07/12/19 Page 5 of 5 PageID #: 1706



                                                     kristin.brady@texasbar.com




                                                     ATIORNEYS FOR PETITIONER




                  Evidentiary Petition & Request for Disclosure - Van Dyke.6276
                                           Page S ofS
